1 Reported in 249 N.W. 672.
The above case was argued and submitted with that of Blaisdell v. Home B.  L. Assn. 189 Minn. 422, 249 N.W. 334, in which a decision has this day been filed.
In our opinion the fact that in the instant case the property involved is not the homestead of the mortgagors, the plaintiffs, does not affect the result. If the law is valid so as to permit extension of the period of redemption from mortgage foreclosure sales of homesteads, it should also be held valid so as to permit extension of the period of redemption from mortgage foreclosure sales of property which is not the homestead of the mortgagor. There is no sufficient reason for holding part I of L. 1933, p. 514. c. 339, invalid when part II thereof is held constitutional.
The order is reversed.